Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
This office action is responsive to the Request for Continued Examination and the Amendment with Remarks filed 24 February 2021. Claims 1-12 and 14-20 remain pending and presently under consideration in this application.

Response to Amendment
Applicants have amended the base independent claim 1 as well as each of dependent claims 4, 7 and 9 through 12, from “consisting of” to –comprising--. Consequently, the rejection of claims under 35 U.S.C. 112(a) or 35 U.S.C. 112(pre-AIA ), first paragraph, as set forth in the previous FINAL office action on the merits, is hereby withdrawn. 
Applicants have amended the base independent claim 1 to recite
    PNG
    media_image1.png
    88
    826
    media_image1.png
    Greyscale
, thus introducing new considerations as follows under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph, as follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 (amended) is rejected as being vague and indefinite when it recites “wherein all the monomers in the liquid crystal composition contain” (emphasis added); the scope of the protection sought is not clear, since there is insufficient antecedent basis for “monomers”. Claim 1 (amended) fails to particularly point out and distinctly claim the liquid crystal composition.

Claim 1 (amended) is rejected as being vague and indefinite when it recites “wherein all the monomers in the liquid crystal composition contain an ether structure or an ether-like structure” (emphasis added); the scope of the protection sought is not clear. Regarding amended claim 1, the phrase "ether-like" renders the claim indefinite because the claim include structures not actually disclosed (those encompassed by "ether-like"), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d). Claim 1 (amended) fails to particularly point out and distinctly claim the liquid crystal composition. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (U.S. Patent Application Publication No. 2017/0369418).
Tanaka et al. discloses a liquid crystal composition and corresponding method of preparing said liquid crystal composition thereof, characterized in that said liquid crystal composition comprises at least three compounds of the formula recited in the present claims. In fact, the liquid crystal composition of Example 7 [0495] contains four compounds inclusive of that of the present claims, as represented therein by (6-1) 
    PNG
    media_image2.png
    406
    440
    media_image2.png
    Greyscale
, the liquid crystal composition of Example 21 [0539] 
    PNG
    media_image3.png
    343
    452
    media_image3.png
    Greyscale
contains four compounds inclusive of that of the present claims, as represented therein by (6-1), and the liquid crystal composition of Example 29 [0561] 
    PNG
    media_image4.png
    350
    432
    media_image4.png
    Greyscale
contains four compounds inclusive of that of the present claims, as represented therein by (6-1).

Claims 1, 2 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (U.S. Patent Application Publication No. 2018/0030351).
Tanaka et al. discloses a liquid crystal composition and corresponding method of preparing said liquid crystal composition thereof, characterized in that said liquid crystal composition comprises at least three compounds of the formula recited in the present claims. In fact, the liquid crystal composition of Example 4 [0025] 
    PNG
    media_image5.png
    242
    453
    media_image5.png
    Greyscale
contains four compounds inclusive of that of the present claims, as represented therein by (6-1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over either Tanaka et al. (U.S. Patent Application Publication No. 2017/0369418) or Tanaka et al. (U.S. Patent Application Publication No. 2018/0030351).
The compounds of the present formula 
    PNG
    media_image6.png
    76
    368
    media_image6.png
    Greyscale
 as well as the use thereof at three of the aforementioned compounds is well known in the liquid crystal art. In fact, as discussed in the preceding paragraphs, each of the Tanaka et al. references expressly illustrates a liquid crystal composition characterized by comprising at least three compounds inclusive of the formula 
    PNG
    media_image6.png
    76
    368
    media_image6.png
    Greyscale
. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to select various subformulae of the known formulae as required in the present claims, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious engineering choice. In re Leshin, 125 USPQ 416. It would be expected that all the sub-formulae of the general 
    PNG
    media_image6.png
    76
    368
    media_image6.png
    Greyscale
would have the same characteristics, absence a showing of unexpected results. The prior art of record teaches the combination of claimed compounds with sufficient specificity that one of ordinary skill in the art would arrive at the claimed combination. Moreover, one of ordinary skill in the art at the time of the claimed invention would have found it “obvious to try” as the teaching represents a finite number of identified, predictable combinations. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). As for the percentages of the various compounds employed, discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).

Claims 3, 5, 6, 8, 14-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over either Tanaka et al. (U.S. Patent Application Publication No. 2017/0369418) or Tanaka et al. (U.S. Patent Application Publication No. 2018/0030351).

    PNG
    media_image6.png
    76
    368
    media_image6.png
    Greyscale
 as well as the use thereof at three of the aforementioned compounds is well known in the liquid crystal art. In fact, as discussed in the preceding paragraphs, each of the Tanaka et al. references expressly illustrates a liquid crystal composition characterized by comprising at least three compounds inclusive of the formula 
    PNG
    media_image6.png
    76
    368
    media_image6.png
    Greyscale
. Although neither Tanaka et al. references teaches a liquid crystal composition having the exact fluid viscosity as presently claimed, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). As such, it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to include at least three compounds of the present formula
    PNG
    media_image6.png
    76
    368
    media_image6.png
    Greyscale
 in a liquid crystal composition, as taught in each of the Tanaka et al. references, with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein, as well as those associated with the use of said compound. The incorporation of said liquid crystal composition in a liquid crystal display panel, as well as the corresponding use thereof said display panel in a liquid crystal display device are each well within the level of ordinary skill in the art at the time the invention was filed.
Response to Arguments
Applicant's arguments filed 24 February 2021, to the effect that the amendment to the base independent claim requiring that “all the monomers in the liquid crystal composition contain an ether structure or an ether-like structure” distinguished the liquid crystal composition of the present invention was from that of the prior art of record, have been fully considered but they are not persuasive. Applicants appear to be incorrectly characterizing the compounds of the present formula 
    PNG
    media_image7.png
    89
    391
    media_image7.png
    Greyscale
as “monomers”. The Examiner has graciously provided a copy of the Oxford Dictionary of Chemistry definition of a “monomer” for applicants’ convenience; please note that a “monomer” is defined as a “molecule or compound that joins with other in forming a dimer, a trimer, or a polymer”. The compounds of formula 
    PNG
    media_image7.png
    89
    391
    media_image7.png
    Greyscale
are not monomers. 
Applicants’ arguments filed 24 February 2021, regarding any alleged unexpected results achieved with “all the monomers in the liquid crystal composition contain an ether structure or an ether-like structure”, are (a) not commensurate in scope with the claims, and (b) are not applicable to the rejections under 35 USC 102. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722


/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722